DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Manjiri Gagare on 08/04/2022.
The application has been amended as follows: 
Claim 1 (currently amended): An absorbance-based colorimetric device system, comprising: 
a light source; 
a single sample plate, wherein the sample plate comprises a first side, wherein the first side of the sample plate is coated and configured to load a sessile sample droplet to be tested, wherein the sessile sample droplet is mixed in-situ, and a second side on the opposite side to the first coated side, wherein the first coated side is configured to allow the sessile sample droplet loaded onto the first coated side to be substantially non-wetting, and wherein the sample plate has sufficient transparency and therefore es some or all light received from the light source after the light is passed through the sample sessile droplet; 
a light-to-electrical signal-converting device, wherein the light-to-electrical signal- converting device is placed adjacent to the second side of the sample 
            an optional aperture, wherein when the optional aperture is placed between the light source and the first coated side of the sample plate and configured to direct the light to the sessile sample droplet by confining the area of light to be passed through the sessile sample droplet loaded onto the sample plate, 
wherein the single sample plate is configured to be placed between the light source and the light-to-electrical signal-converting device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Whitesides et al. (US 2016/0274105), teaches the following:
Regarding claim 1, Whitesides et al. teaches an absorbance-based colorimetric device system (referred to as a bioassay device that develops colorimetric results that are interpreted by their mean intensity, or absorbance, see [0082]), comprising: 
a light source (referred to as the predetermined pattern of light, see [0014]); 
a sample plate (referred to as the lateral bioassay device 2000, see Fig. 20 and [0072]) wherein the sample plate comprises a first side, wherein the first side of the sample plate is coated and configured to load a sessile sample droplet to be tested (referred to as the top layer 2020 which is coated in a photoresist and is configured to have channel 2020’ for sample droplet collection, see [0072]), wherein the sessile sample droplet is mixed in-situ (the sample droplet can be created prior to being tested, see [0065]), and a second side on the opposite side to the first coated side (referred to as the bottom layer 2010 which is opposite to the top layer 2020, see Fig. 20 and [0072]), wherein the first coated side is configured to allow the sessile sample droplet loaded onto the first coated side to be substantially non-wetting (the top layer includes a liquid-impermeable, or non-wetting, material to allow the sample droplet to enter the sample collection channel 2020’, see Fig. 20 and [0072]), and wherein the sample plate has sufficient transparency and therefore can pass some or all light received from the light source after the light is passed through the sample sessile droplet (both sides of the photoresist, or the top layer, is printed on a transparency to ensure that the UV light can pass through to the sample, see [0077]); 
a light-to-electrical signal-converting device (referred to as a digital camera image that is converted to an 8-bit signal using Adobe Photoshop®, see [0092]- [0094]); and
 an optional aperture (referred to as the aperture within the top layer 2020, see Fig. 20 and [0072]).
	However, Whitesides et al. does not teach nor fairly suggest that the sample plate is configured to load a single sample. Further, Whitesides et al. does not teach nor fairly suggest that the light-to-electrical signal- converting device is placed adjacent to the second side of the sample place. Whitesides et al. also does not teach the optional aperture is placed between the light source and the first coated side of the sample plate and configured to direct the light to the sessile sample droplet by confining the area of light to be passed through the sessile sample droplet loaded onto the sample plate. In addition to this, Whitesides et al. does not teach or suggest that the single sample plate is configured to be placed between the light source and the light-to-electrical signal-converting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/              Examiner, Art Unit 1798                                                                                                                                                                                          
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797